DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims 32-38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
1) Species I: claims 9-14, 28-29, newly added 32-34: Claim 9 requires that: the processor to perform an action associated with the selected menu item and wherein the processor is configured to receive clinical status information and arrange at least one of the plurality of display menu and/or the menu items into a presentation order according to which actions are more appropriate for the user’s clinical status.  Claim 14 then requires that: the user’s clinical status information includes a glucose level.  
In other words, the clinical status information (such as a glucose level, in claim 14) being arranged or in presentation orderly (at displayed sooner in a hierarchy) if the selection of the glucose level being selected frequently used. For example: if the user frequently access the glucose level of the clinical status information, the menu display moves the glucose level display menu closer to the beginning of the order. However, the claim 14 does not require that the glucose level is the most frequently use.  For example: the clinical status can be: infusion rate, volume, dosage, glucose level.  If the glucose level is the least or rarely selected option, then the glucose level is not modified the display menu (as required in claim 35 of Species II).
2) Species II: newly added claims 35-38: Claim 35 requires that the processor is configured to receive glucose level information of the user and to modify the arrangement of menu items on the display based on a current glucose level of the user.  In other words, the arrangement of menu will display the current glucose level of the user, even though the current glucose level is not being selected frequently.  The currently glucose level shows in the display of the arrangement of menu but is not necessary or must be displayed into a presentation order or near a top list of the display in the arrangement of the menu (as required in claims 9 & 14 of Species I).  The currently glucose level can be current glucose level of the user is not a frequently used action (as required in claims 9 & 14, the glucose level (in claim 14) can be a previous glucose level but not necessary to a current glucose level, as recited in claim 35).
For reasons above, the species I & II are not obvious variant of each other.  
In addition, the Species I further contains distinct sub-species as follows:
a) Sub-species of claim 9: the received user clinical status information indicates/includes that the user has delayed gastric emptying, the processor automatically places an extended or combination therapy delivery display menu to front of a standard therapy delivery display menu.
b) Sub-species of claim 33: the user’s clinical status information includes a programmed meal time of the user.
c) Sub-species of claim 34: the user’s clinical status information includes exercise information of the user. 
For the reasons above, the sub-species in between claims 9, 33-34 are not obvious variant of each other. 
Since applicant has received an action on the merits for the originally presented invention of the Species I (claims 9-14, 28-29) & sub-species of claim 9, this invention has been constructively elected by original presentation for prosecution on the merits.  Note: claim 32 depends on claim 14 and is to be examined together with the Species I, Accordingly, claims 33-38 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Notes: The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Therefore, claims 9-14, 28-29 & 32 are currently examined in this office action.  Claims 33-38 are withdrawn from consideration as being directed to a non-elected invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the original 
The original specification states in line 21 of page 13 to line 2 of page 14 that: “the clinical status information may include an indication that the user has a high or low blood glucose reading.  The menu display module 425 may make it more convenient (e.g. displayed sooner in a hierarchy) for the user to access a display menu that is used when measuring blood glucose”.  
With said the statement above, there are two situations: 
1) The clinical status information may include an indication that the user has a high or low blood glucose reading. It is understood that the clinical status information includes the indication of the high/low blood glucose reading; wherein the value of the high/low blood glucose can be displayed at a (home or main) display or outside of the display menu but does not need to display in the display menu, or does not require to modify the plurality of display menus and/or the menu items, as required in the claim 32. The term “indication” can be a voice alert, an alarm, or a vibration but does not necessary to display in the display menu.  Meanwhile, the claim 32 requires that when the user has low/high glucose level, the low/high glucose level causes to change the display menus. 
2) The menu display module 425 may make it more convenient (e.g. displayed sooner in a hierarchy) for the user to access a display menu that is used when measuring blood glucose.  It is understood that the user can set up to access the glucose measurement display menu being arranged closer to the beginning of the order.  However, this is an action of the user (maybe at set up time of the device, before use or before starting measuring blood glucose) selecting the glucose measurement display menu for measuring blood glucose value.  Meanwhile, the claim 32 requires that the display menus and/or the menu item being changed after measuring the blood glucose level in low/high values. 
Furthermore, the measuring blood glucose values (in the statement above) can be in normal range, but does not necessary include high/low range in blood glucose (as recited in claim 32). In addition, the processor is not configured (not automatically) to move the order of measuring blood glucose by itself, unless the user chooses to select/set up an option that measuring blood glucose menu being located nearest/sooner in a hierarchy for convenient purpose. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-12, 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jollota et al. (US 2007/0253380) in view of Scott et al. (US 2007/0083827).
Regarding claim 9, Jollota discloses a medical infusion pump system 102 (or 100) having a user interface (display in Figs. 3-4B, 12-17) configured to assist a user in operation of a medical infusion pump by automatically customizing display menus (as modified by Scott, see below) according to a user's clinical status, thereby improving operability of the pump for users suffering from a medical condition, the medical infusion pump system comprising: 
a pump 128 configured to deliver medicament to the user; and 
a user interface including a processor (processing logic, para [0038, 0042, 0044]) and a display (in Figs. 3-4B, 12-17), the user interface configured to present a plurality of display menus (e.g., bolus, bolus wizard, manual bolus, bolus history, in Fig. 17), each display menu having at least one menu item (For example: a display menu for set bolus having at least one menu item for set bolus; a display menu for bolus wizard having at least one menu item for bolus wizard, and same thing for manual bolus and bolus history...) presented on the display,
wherein a selection of a menu item (e.g. set bolus, bolus wizard, manual bolus, bolus history, in Fig. 17) by the user causes the processor to perform an action associated with the selected menu item and wherein the processor is configured to receive clinical status information (e.g. blood glucose level, Note: the screens in Figs. 3-4B, 12-17 displaying on the handheld device (or the infusion pump system).  In other words, the processor is receiving the clinical status information above and then displaying on the screens/displays, as seen in Figs. 3-4B, 12-17.
Jollota does not disclose that an arrangement of at least one of the plurality of display menus and/or the menu items into a presentation order according to which actions are more appropriate for the user's clinical status.  
Scott discloses a device 16 comprising: a user interface 66 including a processor and a display 66, the user interface configured to present a plurality of display menus 131D-L (Fig. 3), each display menu 131D-131L having at least one menu item presented on the display, wherein a selection of a menu item by the user causes the processor to perform an action associated with the selected menu item and wherein the processor is configured to arrange at least one of the plurality of display menus and/or the menu items into a presentation order (e.g. ranking of the applications operating, para [0016, 0025], the icons are presented thereon in an order to indicate the relative frequency of use of each application, para [0058]; the icons are presented in an order which reflects the respective amount of activity for their associated applications, para [0077, 0079]) according to which actions are more appropriate for the user's status, para [0016,0025-0026, 0056-0058, 0077-0088], see Figs. 6A-6D.  With these said in Scott above, as seen in Fig. 6A, a person skilled in the art would recognize that: the email icon 131G indicates the most frequency of use, the second frequency of use is the telephone application 131, the third frequency of use is the calendar 131D, and the fourth frequency of use is the IM 131H. 
Jollota and Scott are both discloses the user interface interacts with a display menu in an electronic device.  Jollota and Scott disclose in same filed of technology of displaying a menu(s) in the display screen of the electronic device.  Therefore, the features of display of Jollota and Scoot can combine together.
Giving such a teaching by Scott (e.g. a display screen displays based on frequency of use), a person having ordinary skill in the art would have easily recognizes that modifying the user interface of the device of Jollota with including a concept of including a user interface configured to present a plurality of display menu and an arrangement of at least one of the plurality of display menus and/or the menu 
Notes: as seen in Fig. 17 in Jollota, the display menu includes multiple icons of the user’s clinical status such as: set bolus, bolus wizard, manual bolus, bolus history.  Based on the Fig. 17 in Jollota, Jollota does not disclose that which applications/icons are most frequently used.  With the teaching by Scott, as said above, the application/icons are arranged by most frequently used in presentation order.  For example: if the set bolus icon (of the user’s clinical status) is the most frequently use, then the set bolus icon will be displayed first, and if bolus history is the second frequently use, then the bolus history will be displayed next to the set bolus icon, and so on... 
Regarding claim 10, the main menu displays in Fig. 17 includes a set bolus, or manual bolus. Therefore, a person skilled in the art would recognize that the user's clinical status information is entered into the medical infusion pump system via the user interface.  
Regarding claims 11-12, Jollota discloses that the displays in Figs. 12-17 are generated by monitor devices, controller devices, network devices, display devices, and/or other infusion system device... For example: the content of these screen shots are displaying by handheld monitor/controllers 400, 410 (Fig. 3), by any of the local devise within local infusion system 102 (Fig. 1), and/or by any of the network devices 104 utilized by network-based infusion system 100 (Fig. 1), para [0123].  Jollota further discloses that the local monitor device generates and transmits a network communication in response to the received pump data, para [0119], also see para [0126].  In other words, the user's clinical status information is downloaded into the medical infusion pump system via a communication port (a wireless communication port).  
Regarding claim 14, wherein the user's clinical status information includes a glucose level, para [0045], see Fig. 2-4B.  Giving teaching from Scott (e.g. a display screen displays based on frequency of use, as discussed in claim 9 above), a person skilled in the art would recognize that the glucose value can be displayed in the presentation order if the selection of displaying the glucose level frequently used. 
Regarding claim 28, wherein the user interface is part of the medical infusion pump.  It is noted that the infusion pump 128 displays a current blood glucose level. In other words, the user interface (as shown in Figs. 3-4B, 12-17) is part of the medical infusion pump.  
Regarding claim 29, Jollota discloses that the displays in Figs. 12-17 are generated by monitor devices, controller devices, network devices, display devices, and/or other infusion system device... For example: the content of these screen shots are displaying by handheld monitor/controllers 400, 410 (Fig. 3), by any of the local devise within local infusion system 102 (Fig. 1), and/or by any of the network devices 104 utilized by network-based infusion system 100 (Fig. 1), para [0123].  In other words, wherein the user interface (display screen or display menu, as shown in Figs. 3-4B, 12-17) is part of a device (controller device 134, 138, network device 104, other display devices 132..) remote from the medical infusion pump 128.
Regarding claim 32, Notes: as mentioned above, claim 32 involves new matter issue.  Claim 32 can be examined in 2 analyses: 
a) based on lines 21-22 of page 13 of the original specification, it states that: the clinical status information may include an indication that the user has a high or low blood glucose reading.  In this case, Jollota discloses that the infusion pump 128 displays the current blood glucose level received from sensor and/or generates an alert indicate low or high blood glucose level, para [0045].
b) Assuming that claim 32 does not involve 112 issue as new matter, if Applicant provides evidence that the original specification has support the limitation as recited in claim 32. 
As best as understood, Jollota discloses that the infusion pump 128 displays the current blood glucose level received from sensor and/or generates an alert indicate low or high blood glucose level, para [0045]. In order to alert/inform a user when the blood glucose in high/low value, a display message will pop-up in the current display to alert the user in serious condition (low/high blood sugar).  In other words, the display screen is modified/changed by the alert message of the low/high blood sugar.  Therefore, Jollota discloses the processor is configured to modify the at least one of the plurality of display menus and/or the menu items if the user has a high or low glucose level.
In case Applicant disagrees with Examiner the statement above, there is another option to rejection claim 32 as follows:

Scott discloses that the application has several functions, including: ... identifying a most frequently used communication technology from the ranking, paras [0016, 0025]; in the method, the refreshing the layout of icons emphasizes visual aspect of the icon over other icons shown in the display, paras [0024, 0028]; specific icons associated with different objects may be visually highlighted or de-emphasized depending on their respective relative rankings of activity, para [0056].  Note: the low/high blood sugar (in Jollota device) is also an emphasize visual for alerting the user.
Giving such a teaching by Scott (e.g. a display screen displays based on de-emphasized and/or providing recent levels of activity), a person having ordinary skill in the art would have easily recognizes that modifying the user interface of the device of Jollota in view of Scott with including a concept of including a user interface configured to modify the display when the application/processor detects a de-emphasized (important message, in this case, low/high of blood glucose in Jollota is important message and needed to de-emphasized) and/or providing recent level of activity (e.g. in this case, when high/low blood glucose, the system provides alert right the way (equivalent to recent level of activity), as taught by Scott, would provide the benefits of friendly user, and alerting user to be aware in important condition (in the situation of Jollota case, a critical condition when the user has low/high blood glucose level). 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/09/21 have been fully considered but they are not persuasive.
1) Applicant argues on page 7 of Remarks 11/09/21 that Scott is directed to “organizing application indication on an electronic device”, and is not directed to any aspects of medical devices.
In response, Examiner acknowledges that Scott is directed to organizing application indication on a display device of an electronic device.  Similarly, the device’s Jollota is also an electronic device 

2) Applicant argues on page 7 of Remarks 11/09/21 that: Scott discloses arranging menu items “according to which actions are more appropriate for the user’s status” is unsupported by the reference.  
In response, Examiner disagrees with Applicant’s statement above.  Scott clearly discloses that the display is automatically refreshing the layout of icons to highlight an icon associated with the most frequently processed object, see abstract & para [0016, 0025]; the invention describes activity data for an application, to identify more frequently used applications, para [0001].  Thus, Scott clearly discloses arranging menu items (presentation order by automatically refreshing a layout of icons displayed on the display) according to actions (a selection of icons) are appropriate for the user’s status (most frequently used). 

3) Applicant further states on page 7 of Remarks 11/09/21 that the repeated use of the term “activity” in the cited Scott reference relates only to a frequency of user active with a given menu item and there is no disclosure of organizing menu items more appropriated for any particular user activity or any user status making any particular menu items more appropriate.   
In response, Scott clearly shows in Fig. 3 that a given menu items 131D-131L display on the main menu screen 66 of the display 14; the icon layout of icons 131 on the main screen 66 to be dynamically re-arranged to highlight icons of the more frequently used applications,... The icons for the applications can be re-arranged automatically to provide emphasize the icons of the applications having more actions recorded in their activity logs, para [0056]; the icons are presented in an order to indicate the relative frequency of use of each application... The more frequently used applications have their icons in the top row and the most frequently used application has its icon in the left most position in the top row.  For example: in the top row in Fig. 3, calendar icon 131D (is the most frequently used application), address 

4) Applicant furthers states that nothing in Scott relates in arranging menu items based on a “user’s clinical status”, as claimed in claim 9. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Scott teaches a concept of rearranging most frequently used icon in orderly or top pick list for friendly user such as creating a short cut of selection of the menus, and providing activity data for the application, to identify more frequently used applications and to highlight icons associated with those applications.  Meanwhile, Jollota discloses a user clinical status displays on the display screen.  Giving such a teaching from Scott (a concept of rearranging most frequently used icon in orderly or top pick list for friendly user), a person having ordinary skill in the art would have easily recognizes that modifying the user interface of the device of Jollota with including a concept of including a user interface configured to present a plurality of display menu and an arrangement of at least one of the plurality of display menus and/or the menu items into a presentation order according to which actions are more appropriate for the user's status (in a user’s clinical status shown in Jollota’s device), as taught by Scott, would provide the benefits of friendly user, creating a short cut of selection of the menus, and providing activity data for the application, to identify more frequently used applications and to highlight icons associated with those application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783